Exhibit 10.58

CONFIDENTIAL TREATMENT REQUESTED UNDER

17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 240.24b-2.

[*****] INDICATES OMITTED MATERIAL THAT IS THE

SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST

FILED SEPARATELY WITH THE COMMISSION.

THE OMITTED MATERIAL HAS BEEN FILED

SEPARATELY WITH THE COMMISSION.

Amendment Agreement

This Amendment Agreement (“Agreement”) dated December 19, 2007 (the “Effective
Date”) is by and between The Procter & Gamble Company, Procter & Gamble
Pharmaceuticals, Inc. (collectively, “P&G”) and Sanofi-Aventis U.S. LLC (“S-A”),
(individually P&G and S-A may also be referred to herein as “Party” and
collectively as the “Parties”).

WHEREAS, P&G and S-A (as successor in interest to Aventis Pharmaceuticals Inc.)
are parties to an Amended and Restated Collaboration Agreement dated October 8,
2004 (as subsequently amended, the “Collaboration Agreement”); and

WHEREAS, P&G and S-A desire to amend the Collaboration Agreement to establish a
process by which the Parties might restructure the commercialization efforts for
the Product in certain European countries, to establish appropriate investment
incentives in the period immediately prior to the end of the Term, and to
continue the development of ***** (as defined herein) as a Joint Product
Improvement. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Collaboration Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements hereinafter set forth the Parties to this Agreement hereby agree to
amend the terms and conditions of the Collaboration Agreement as follows:

1. European Simplification

The Parties agree that their respective rights and obligations with respect to
the Product in the European countries of Belgium, Germany, Luxembourg, and The
Netherlands shall be revised as set forth in Exhibit A, attached to and made a
part of this Agreement. For purposes of this Agreement and consistent with the
Collaboration Agreement, the Parties acknowledge and agree that any reference to
“Belgium” in this Agreement shall include the same understanding for the country
of Luxembourg.

2. Term Extension

If on or prior to August 1, 2011 the Parties do not agree to an extension of the
Term beyond January 1, 2015, then the following provisions shall apply to all of
the Territories under the Collaboration Agreement except the Potential
Co-Promotion Territory which shall not be subject to the following and which
shall continue to be subject to the terms of the Collaboration Agreement:

A. Decision-making and Cost Sharing with Respect to Promotion Efforts and
Marketing Efforts. P&G shall have the right to make the final decision with
respect to all matters regarding Promotion Efforts in the final three Contract
Years of the Term (Contract Years 2012 to 2014); provided, that unless otherwise
agreed by the Parties, S-A will not be obligated to provide Promotion Efforts,
nor to pay for the cost of Promotion Efforts or Marketing Efforts in such
Contract Years 2012-2014 that may exceed the cost of the Promotion Efforts or
Marketing Efforts for Contract Year 2011.

B. Decision-making and Cost Sharing with Respect to R&D Efforts. P&G shall have
the final decision-making authority with respect to all matters regarding R&D
Efforts in the final three Contract Years of the Term (Contract Years from 2012
to 2014), including decisions regarding the allocation of FTEs in support of
such R&D efforts; provided that, unless otherwise mutually agreed, S-A shall not
be obligated under Section III(G) of the Collaboration Agreement to pay for
Joint R&D Costs during such Contract Years 2012-2014, except for those Joint R&D
Costs related to ongoing pharmacovigilance, regulatory, and medical support for
Products already commercialized by the Parties that are solely necessary to
satisfy regulatory obligations required to keep those Products on the market.

 

1



--------------------------------------------------------------------------------

C. Change in the Marketplace for Product. In the event there is a Promotional
Potential Loss of Exclusivity, Promotional Actual Loss of Exclusivity, or a
significant reduction in Net Outside Sales of the Product in a country or
countries prior to Contract Year 2011, then the Parties shall discuss in good
faith the eighteen (18) month budget or other applicable budget for the cost of
Promotion Efforts, Marketing Efforts, and Joint R&D Efforts in such country or
countries for Contact Year 2011, consistent with the terms of Section III (G)(5)
and III (J) of the Collaboration Agreement.

3. *****

A. R&D Cost Sharing. ***** as used in this Agreement shall mean the Product
Improvement that as of the date hereof is being studied in the ***** clinical
study conducted by P&G under protocol number ***** . The Parties shall share R&D
Costs for ***** as set forth in this Section 3.A.

1. Upfront Payment. On or before December 21, 2007, in consideration for past
development costs for *****, and as an inventor’s premium for P&G and in
consideration for P&G contributing ***** to the Parties’ alliance for Actonel®
under the Collaboration Agreement, S-A shall pay to P&G a non-refundable payment
of *****.

2. Adjustment Payment Contingent on *****. If as a result of a decision or order
from a U.S. federal court (whether a district or appellate court) pursuant to
which any of *****, (collectively, the “Asserted Claims”) asserted at trial in
the lawsuit captioned as ***** is upheld as valid, S-A shall pay to P&G *****
within five (5) Business Days of such decision of the applicable U.S. federal
court; provided that, if ***** thereafter appeals such decision of such U.S.
federal court, and if, as a result of a final and unappealable decision or order
of a higher US federal court, all of the Asserted Claims are held not valid such
that no valid, Asserted Claim covers a risedronate product that is the subject
of *****, then P&G shall refund such payment to S-A within five (5) Business
Days of the later of: (a) such final, unappealable decision; or (b) marketing by
***** of a product under *****, or marketing by another third party of a product
under an ANDA or a 505(b)(2) application, in each case where such ANDA or
505(b)(2) application references *****. Any amount payable by a Party under this
Section 3(A)(3) shall be included in the calculation of the global reimbursement
payment, as described in Section II(B) of the Collaboration Agreement, for the
Quarter in which such payment becomes due.

3. R&D Cost Sharing. Except as set forth in this Agreement, the rights and
obligations of the Parties with respect to the research and development program
for ***** shall be as set forth in the Collaboration Agreement, provided,
however, the equal sharing of the actual Joint R&D costs for the program shall
be applicable from and after January 1, 2008 only. Any R&D FTEs provided by S-A
for R&D Efforts for ***** must be approved by the R&D Committee, and if so
approved shall be shared and paid consistent with the terms of the Collaboration
Agreement for R&D FTEs and Joint R&D Costs.

B. Designation as Joint Product Improvement. ***** is hereby designated a Joint
Product Improvement, and subject to the provisions of Section 3 of this
Agreement, its further development shall be subject to the provisions of Section
XVIII(B) of the Collaboration Agreement.

 

2



--------------------------------------------------------------------------------

C. Decision-making. Prior to the date that first year results at the primary
statistical endpoint are available from the hard locked database for the Phase
III clinical study for ***** conducted by ***** P&G shall use commercially
reasonable efforts to consult with S-A on decisions regarding the development of
such Joint Product Improvement; provided, that until such date P&G shall have
the right in its sole discretion to make such decisions. On and after such date,
decisions regarding the development of ***** shall be subject to the other
provisions of the Collaboration Agreement that are applicable to Joint Product
Improvements.

Except as specifically agreed by the Parties herein, the Collaboration Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment Agreement to
the Collaboration Agreement to be executed by their duly authorized
representative(s) as of the Effective Date hereof.

 

By:  

/s/ Thomas M. Finn

    By:  

/s/ Jose Ferrer

  Thomas M. Finn       Jose Ferrer   President, Global Health Care      
Authorized Signatory   The Procter & Gamble Company       Sanofi-Aventis U.S.
LLC By:  

/s/ Thomas M. Finn

    By:  

/s/ Philippe Alaterre

  Thomas M. Finn       Philippe Alaterre   Vice President,       Authorized
Signatory   Procter & Gamble Pharmaceuticals, Inc.       Sanofi-Aventis U.S. LLC

 

3



--------------------------------------------------------------------------------

Exhibit A

Western Europe Simplification

P&G and S-A agree that their rights and obligations with respect to the
Co-Promotion of Product in Belgium, Germany, Luxembourg, and the Netherlands,
shall be revised as further described below. As noted previously in this
Amendment Agreement, for purposes of this Agreement, any reference to Belgium
shall be applicable and shall include the country of Luxembourg:

1. Establishment of P&G Promotion Territory. The Parties shall use reasonable
efforts to enable P&G to assume full responsibility for management and execution
of Promotional Efforts, Marketing Efforts and R&D Efforts in the following
countries, on the dates indicated or as soon as reasonably possible thereafter
as mutually agreed by the Parties, and such countries upon P&G’s assumption of
full responsibility shall be considered part of the “P&G Promotion Territory”:
Germany, Belgium and Luxembourg, on and after January 1, 2008; and The
Netherlands, on and after April 1, 2008 or sooner if mutually agreed by the
Parties. The Parties will in good faith continue discussions regarding the
potential transfer of the United Kingdom (the “UK”) to the P&G Promotion
Territory in a manner and by means of a separate agreement that is generally
consistent with the terms and conditions of this Exhibit A. Furthermore, if and
when the Parties mutually agree to include the UK in the P&G Promotion
Territory, then (i) the provisions included in Section 4 of this Exhibit A with
respect to expense sharing shall include the UK and the Investment Cap defined
and further described in such Section 4 shall include and be applicable to the
promotion of Product in the UK, and substantially similar provisions with
respect to expense sharing shall be incorporated in the definitive agreement
between the Parties to include the UK in the P&G Promotion Territory; and
(ii) the provisions of Section 8 of this Exhibit shall apply to the UK and shall
be incorporated in the definitive agreement between the Parties to include the
UK in the P&G Promotion Territory. Unless and until the Parties agree to include
the UK in the P&G Promotion Territory, the following investment levels for
Promotion Efforts and Marketing Efforts have been agreed to for the UK: for
Contract Year 2008,*****; for Contract Year 2009,*****; for Contract Year
2010,*****.

2. Management Structure. P&G shall maintain its own management and business
operations and develop, maintain and execute its own marketing, promotion,
sales, distribution and R&D plans with respect to the Product within the P&G
Promotion Territory and such plans need not be submitted to, nor approved by,
S-A; provided that, P&G shall provide to S-A the following for informational
purposes: (a) a report which sets forth an indicative forecast of Net Outside
Sales (“NOS”) for the P&G Promotion Territory, and such report will be provided
three (3) months prior to each Calendar Year; (b) a Quarterly report of actual
NOS in the P&G Promotion Territory; (c) a Quarterly report of operating expenses
(defined as the cost of Promotional Efforts and Marketing Efforts); (d) a report
of actual NOS for the previous Contract Year; (e) an annual osteoporosis market
share report; and (f) three (3) months prior to the beginning of each Contract
Year, a forecast budget for the cost of Promotion Efforts and Marketing Efforts
to be undertaken by P&G in the P&G Promotion Territory in such Contract Year.

 

4



--------------------------------------------------------------------------------

3. Contribution Sharing:

With respect to the calculation of the global reimbursement payment set forth in
Section II(B) of the Collaboration Agreement, the countries in the P&G Promotion
Territory shall be included in the Co-Promotion Territory, and the calculation
and application of the Threshold Amount shall not change.

There shall be no restrictions on P&G’s ability to engage Contract
Representatives to perform Detailing Efforts in the P&G Promotion Territory. P&G
shall not be obligated to perform a minimum level of Detailing Efforts, and no
penalty payment shall be applicable to Detailing Efforts in the P&G Promotion
Territory.

4. Expense Sharing.

(a) General. With respect to the countries in the P&G Promotion Territory for
each of Calendar Years 2008, 2009 and 2010, the Parties have agreed to a maximum
annual threshold or cap for the Investment Costs (for purposes of this
Agreement, “Investment Costs” shall mean the costs related to and included in
Promotion Efforts and Marketing Efforts that are included in the Quarterly
invoices and reimbursement calculated for the Co-Promotion Countries under the
Collaboration Agreement as of the Effective Date of this Agreement) that may be
incurred by P&G in the P&G Promotion Territory and shared equally by the Parties
as follows: (i) ***** of the total actual NOS for all countries in the P&G
Promotion Territory in 2008; (ii) ***** of the total actual NOS for all
countries in the P&G Promotion Territory in 2009; and (iii) ***** of the total
actual NOS for all countries in the P&G Promotion Territory in 2010 (the
“Investment Cap”). Consistent with the terms of the Collaboration Agreement, the
Parties shall share ***** the actual Investment Costs incurred by P&G in the P&G
Promotion Territory as part of the global reimbursement calculated pursuant to
Schedule II (B) of the Collaboration Agreement, subject to the Investment Cap as
further described in Subsection (b) immediately below. No later than January 31,
2008, the Parties will in good faith discuss whether it is appropriate to
include the cost of local R&D Efforts in the Investment Costs for countries in
the P&G Promotion Territory, and whether it is appropriate to adjust the
Investment Caps accordingly; provided that, until the Parties agree otherwise,
the terms and conditions of the Collaboration Agreement will prevail.

(b) Application of the Investment Cap. The following shall apply with regard to
the Investment Cap:

(i) For each of Calendar Years 2008, 2009, and 2010, the Parties shall share
***** the lower of either the total actual Investment Costs incurred by P&G in
all countries of the P&G Promotion Territory in the applicable Calendar Year, or
an amount equal to the corresponding Investment Cap for such Calendar Year. If
the Investment Cap is applied in a given Calendar Year, then P&G shall be solely
responsible for any of its Investment Costs that exceed the amount equal to the
Investment Cap for such Calendar Year;

(ii) If an event occurs that is unusual and could not reasonably have been
foreseen or anticipated by P&G, and where, in each instance, such event can
reasonably be expected to substantially impact P&G’s ability to reasonably
maintain its Investment Costs in the P&G Promotion Territory below the
Investment Cap in a particular Contract Year (the “Unusual Event”), then (x) as
soon as reasonably practical, the Parties shall discuss potential reasonable
solutions to address the Unusual Event and P&G’s Investment Costs that exceed
the Investment

 

5



--------------------------------------------------------------------------------

Cap; (y) P&G shall take all reasonable actions to implement such mutually agreed
solutions or to mitigate its Investment Costs in response to the Unusual Event,
as applicable; and (z) the Parties shall share ***** the actual Investment Costs
incurred by P&G as a result of the Unusual Event, including those that may
exceed the Investment Cap, for such time as P&G incurs such additional
Investment Costs, but in no event for longer than a period of three
(3) consecutive months after the occurrence of the Unusual Event; and,

(iii) In the event the Investment Cap is applied in a given Calendar Year as
described in Subsection 4 (b)(i) above, then the Parties shall in good faith
discuss the Investment Costs and Investment Cap anticipated for the subsequent
Calendar Years after the Calendar Year when the Investment Cap is applied, and
may mutually agree to adjust the Investment Cap for the subsequent Calendar
Years.

(c) Calculation Under the Collaboration Agreement. Subject to the application of
the Investment Cap in Section 4(b) above, the calculation of the Investment
Costs for the P&G Promotion Territory shall be made as part of the calculation
for the global reimbursement consistent with Schedule II (B) of the
Collaboration Agreement, and shall be included in such calculation under
Schedule II (B) as if such Investment Costs were incurred in the Co-Promotion
Territory.

(d) Contract Year 2011 and Thereafter. For each Contract Year after 2010, three
(3) months prior to January 1 of the subsequent Calendar Year, the Parties will
in good faith discuss and agree to an Investment Cap that reasonably reflects
the market for the Product on a country by country basis for each country in the
P&G Promotion Territory. Such discussion shall include the factors reasonably
affecting the market for the Product in each such country, including such
factors as the marketing of generic versions of the Product by third parties,
pediatric market exclusivity, and the pricing environment.

(e) Investment Costs Incurred Prior to Inclusion of a Country in the P&G
Promotion Territory. All expenses incurred in a particular country prior to the
date it is included in the P&G Promotion Territory pursuant to Section 1 of this
Exhibit A, should be included in the final Quarterly true-up process for the
Quarter in which such transfer occurs. Accrual releases will be communicated by
S-A to P&G, once final actual expenses are known and booked.

5. Modification of artwork, packaging, labels: As applicable, the Parties will
in good faith agree to a reasonable plan for the modification of any artwork or
other packaging related to the Product in countries in the P&G Promotion
Territory, to include a reasonable phase-out of existing stock of such artwork
and other packaging materials.

6. Global or Central activities (CMK, ER, Marketing, Other activities): With
respect to any effort at the global level that is performed in support of any
country in the P&G Promotion Territory, such efforts will continue to be
performed in the same manner. However, if mutually agreed, the Parties may
re-assign certain efforts and budgets included within the global effort against
the efforts performed in certain countries of the P&G Promotion Territory;
provided that, and any such reassigned efforts and/or budgets shall be included
in the mutually agreed budgets and the applicable Investment Cap(s) shall not be
revised.

 

6



--------------------------------------------------------------------------------

7. Transition Services: S-A will provide the transition services reasonably
necessary to enable the transition of countries into the P&G Promotion
Territory, as generally described below, and as such services will be described
more specifically in a definitive transition services agreement to be executed
between the Parties on or before February 29, 2008, or such other date as
mutually agreed by the Parties. The costs and expenses related to the transition
services for the P&G Promotion Territory incurred by either Party shall be
shared *****. For clarification, to the extent a Party incurs any costs related
to the transition services in addition to the costs subject to the Investment
Cap, such additional costs will not be shared and will be borne solely by the
respective Party incurring such costs.

Generally, S-A will provide the following transition services to facilitate the
inclusion of Germany, The Netherlands and Belgium in the Co-Promotion Territory,
to countries in the P&G Promotion Territory:

(a) Germany:

 

  •  

Share S-A’s key customer appointments and planned group selling events by
December 31, 2007

 

  •  

Share S-A’s information regarding the “High Potential Target Group” and key
contact lists by December 31, 2007

 

  •  

Clarify which promotional materials and samples stored by Sanofi-Aventis
Deutschland GmbH are requested by P&G and determine a process for to make them
available to P&G by December 31, 2007 (the transfer will take place on or before
January 31, 2008)

 

  •  

Other services reasonable, customary and necessary to facilitate the inclusion
of Germany in the P&G Promotion Territory, including but not limited to, the
sharing of documents, making available samples, sales and promotional materials,
and training materials, and as appropriate transferring ongoing
non-interventional studies and clinical studies, grants, etc. on or before
January 31st, 2008

(b) Belgium:

 

  •  

S-A will continue its R&D Efforts related to management of ***** until March 31,
2008, and shall thereafter cooperate to transfer the management of the ***** to
P&G or its designee as determined by P&G.

 

  •  

S-A will continue to provide reduced Promotional Efforts and Marketing Efforts
(reduced to a level agreed by the Parties), until March 31, 2008, and will
facilitate the transfer of information related to its Promotional Efforts to P&G

 

  •  

Other transition services reasonable, customary and necessary to facilitate the
inclusion of Belgium into the P&G Promotion Territory including but not limited
to, the sharing of documents, making available samples, sales and promotional
materials, and training materials, and as appropriate transferring any ongoing
clinical studies, grants, etc.

 

  •  

Agree to a plan for the handling of adverse events reports and medical
communication requests for events that occur prior to January 1, 2008 and after
January 1, 2008

 

7



--------------------------------------------------------------------------------

(c) Netherlands:

 

  •  

S-A will reduce its Detailing in Efforts to ***** as of April 1, 2008

 

  •  

Share S-A’s key customer appointments as of February 1, 2008

 

  •  

S-A will continue to manage the ***** until March 31, 2008, and thereafter,
shall cooperate to transfer the management of the ***** to P&G or its designee,
as determined by P&G.

 

  •  

Transfer all archives and databases related to the *****, and the Parties (or
their Affiliates as applicable) shall agree to a communication plan with regard
to the study investigators, and to finalize any abstracts and/or scientific
journal articles related to the study.

 

  •  

Transfer to P&G or its designee, all archives and databases related to the *****
and the *****, and the Parties (or their Affiliates as applicable) shall agree
to a communication plan with regard to the study investigators, and to finalize
any abstracts or scientific journal articles related to the study.

 

  •  

Transfer to P&G or its designee, all archives and databases related to the *****
and the *****

 

  •  

Other transition services reasonable, customary and necessary to facilitate the
inclusion of The Netherlands in the P&G Promotion Territory, including but not
limited to, the sharing of documents, making available samples, sales and
promotional materials, and training materials, and as appropriate transferring
any other ongoing clinical studies, grants, etc.

 

  •  

Agree to a plan for the handling of adverse events reports and medical
communication requests for events that occurred prior to and after January 1,
2008

8. Acquired Rights Directive. The Parties shall comply with their potential
obligations under the Council Directive 2001/23/EC and corresponding local laws
(collectively, the “Directive), and where applicable, shall provide the
information to each other which may be required under the Directive to
reasonably consult with their respective employees, and current or future
suppliers of Services (as “Services” is defined immediately below). In a manner
that is consistent with the foregoing obligation, S-A shall use its commercially
reasonable efforts to treat its respective employees involved in the Promotion
Efforts, Marketing Efforts or R&D Efforts for the Product in Belgium, The
Netherlands, Luxembourg or Germany (respectively the “Affected Employees,” and
the “Services”), in a manner that is commensurate with that used by S-A with
respect to its other employees performing similar commercial or research and
development services for other products with similar market potential or product
life as Product, in S-A’s pharmaceutical business (for example with respect to
employees’ opportunities to transition their services to different products, the
administration of severance packages, etc.), in order to limit or to mitigate
the need for any of such Affected Employees to avail themselves of their rights
under the Directive.

In the event that after the Effective Date, any of the Affected Employees makes
a successful claim that its employment rights are protected as a result of a
transfer of undertaking in accordance with the Directive, whether against P&G or
a third party hired by P&G to perform any of the Services, S-A will indemnify
P&G for (i) the cost of salaries, benefits, and severance payments paid by P&G
or such third parties to the Affected Employee that are substantially similar to
and consistent with such amounts paid by S-A to such Affected Employee on the
date the Affected Employee makes his/her claim (or the date such Employee was
last employed by S-A,

 

8



--------------------------------------------------------------------------------

as applicable); (ii) any settlement costs related to such claims that are based
upon the salaries, benefits, and severance payments, etc., paid by S-A on the
date such Affected Employee makes his/her claim; (iii) any costs found to be
directly related to such claims by the Affected Employee and to other employees
of P&G or such third parties, such as severance costs for employees displaced by
Affected Employees; and (iv) all reasonable administrative and legal costs
directly related to the foregoing; provided that, (1) S-A shall only be
obligated to indemnify P&G to the extent such costs described in subsections
(i)-(iv) in the aggregate exceed ***** and only for such amount in excess of
*****; (2) the potential costs for the third party hired by P&G to perform the
Services described herein will be included only to the extent P&G has a
corresponding written contractual obligation to indemnify such third party for
such costs related to the Affected Employee; and (3) S-A shall not be obligated
to indemnify P&G for such costs described in subsections (i)-(iv) that are
incurred by P&G more than twelve (12) months after the date the Affected
Employee makes his/her claim under the Directive.

Prior to asserting any claim for indemnification under this provision, P&G shall
in good faith discuss such claim with S-A. Any amount payable by S-A under this
Section 8 shall be included in the calculation of the global reimbursement
payment, as described in Section II(B) of the Collaboration Agreement, for the
Quarter in which such costs are actually incurred by P&G. Furthermore, any
potential amounts payable by S-A under this Section 8 of Exhibit A shall be
subject to the provisions of Sections XXI (B)-(D) of the Collaboration Agreement
with respect to audit procedures.

 

9